The Chancellor.
Situated as the legal title to this property was at the time the school house was destroyed, it is doubtful whether an action at law could have been sustained against the person who did the injury. The legal title to one half of the lot was in Heller, under the will of his grand father, as soon as he attained the age of twenty-one. The deed of 1807, gave the grantees only one half of the property in fee, and the other half until the idiot arrived at the age of twenty-one. At that time he became entitled to one half of the land j and to one half of the school house which had been erected thereon during the continuance of the particular estate. Although he might not be liable in an action of trespass at law, yet if he had been of sane mind, he was equitably answerable for the one half of the building destroyed.
But if an action at law could be sustained, it would be worse than useless for the trustees to prosecute it under such circumstances. The statute has given to this court exclusive jurisdiction over the estates of idiots and lunatics; and over the estates of habitual drunkards, except in a few cases where a concurrent jurisdiction is given to the courts of common pleas. (2 R. S. 52, § 1, 3.) If any person has a legal or equitable claim against the estate which is under the care and management of the committee, who refuses to allow the same, he must apply to this court, by petition, to enforce his claim. And he will not be permitted to obtain payment by means of a suit at law, except where the suit is brought under the express direction or sanction of this court. Although the lunacy of the defendant may not always form a legal defence, this court, upon a proper ap*202plication by the committee, will restrain such a proceeding, and compel the plaintiff to come here for justice. (1 Jac. & Walk. Rep. 636, 643. 5 Mad. Rep. 406. 2 Sch. & Lef. 229. 1 Hogan’s Rep. 98.) And even if a party succeeds in an action at law, it will be a contempt of this court for him to interfere with the property which is under its exclusive control. Although he may afterwards come here for the payment of his claim, he must again establish it in such manner as this court may think proper to prescribe. He must also give up his proceedings at law, and pay his own costs, before this court will interfere for his relief.
I have recently learned that many suits at law have been brought against idiots and drunkards, after the appointment of committees by this court; and sometimes for debts contracted by them; against the consent of their committees, after their appointment. In every case of that kind it is the duty of the Committee to apply to this court to restrain such proceedings. No debt contracted by the lunatic or drunkard, under such circumstances, can be paid out of the estate. • And if paid by the committee without the sanction of this court, although after a recovery at law, he will not be allowed for it in the settlement of his accounts. In the case of an habitual drunkard, particularly, if the committee finds that any person is furnishing him with the means of intoxication, even gratuitously, he should apply to the court for an order restraining all persons tram furnishing the drunkard with ardent spirits, or with the means of obtaining liquor, upon pain of contempt.
In this particular case it is understood the idiot is perfectly harmless and peaceable, except when he is under the influence of liquor; but that, when intoxicated, he frequently destroys the property of others. I therefore shall direct an order to be entered restraining all persons from selling or furnishing him with any ardent spirits, or with the means of obtaining it, without the express sanction of the committee. And if any one, after notice of the order, shall be guilty of a violation thereof, he will be held responsible, not only for the contempt of the court, but for all the damage which may be done by the idiot to the property of individuals, while under the influence of the liquor thus furnished to him. The committee is *203also directed to serve a copy of the order upon such retailers in his neighborhood as he may think proper, so that they may not hereafter plead ignorance thereof.
There is a legal difficulty in making the exchange of the school lot for one on a different part of the premises belonging to the idiot. This court has only power to order a sale of the idiot’s estate for the payment of his debts, or for maintenance, &c. (In Re Pettit, 2 Paige's Rep. 596.) The statute,however, has authorized the court to direct a partition of property held in common with others, in the case of lunatics and idiots. In this case it is undoubtedly equitable that in making a partition of this school lot, between the idiot and the school dis-Met, the value of the school house, only half of which belonged to him, should be taken into account. It may, therefore, be referred to a master to enquire into the facts and circumstances of this case, and to report what part of the school lot mentioned in the deed of 1807, less than the whole, should be set off to the school district in making an equitable partition between it and the idiot; the trustees relinquishing all further claim upon the estate for damages, and discontinuing their suit at law. And upon the coming in of that report the court may authorize the committee to agree to the partition, and to execute a release of the right of the idiot in the part of the lot assigned to the school district.(a)

 As to the power of the court to protect its officers in the discharge of their duty, see Ex parte Clark, (1 Russ. & Mylne, 563.)